Case 2:21-mj-00494-DJA Document 6 Filed 06/15/21 Page 1 of 1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

UNITED STATES DISTRICT COURT

United States of America
v.

EUGENE DAVIS

for the

District of NEVADA

 

 

Defendant

Sane Smear? See See” ener”

Case No. 2:21-mj-00494-DIA

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Place: District of Iowa
. |77ace: AS ORDERED

Courtroom No.: AS ORDERED

 

 

Date and Time: AS ORDERED

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and

place set forth above.

Date: June 15, 2021

__

oz

   
 

BY: ——_————

 

—__ RECEIVED
_- ENTERED ~___- SERVED ON
ENTE COUNSEL/PARTIES OF RECORD

iis pIsTRICT COURT
coe RIT OF NEVADA

    
    
  
     
   

DEPUTY

   
 

 

Judge's signature

DANIEL J. ALBREGTS, U.S. Magistrate Judge

 

Printed name and title

 
